110 U.S. 224 (1884)
FIRST NATIONAL BANK OF OMAHA
v.
REDICK.
Supreme Court of United States.
Submitted December 17th, 1883.
Decided January 21st, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF NEBRASKA.
Mr. John I. Redick for himself in support of the motion.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is granted on the authority of Thompson v. Butler, 95 U.S. 694, and Alabama Gold Life Insurance Company v. Nichols, 109 U.S. 232.
Dismissed.